UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1780


EDWARD G. SHLIKAS,

                Plaintiff - Appellant,

          v.

SLM CORPORATION (Sallie Mae); UNITED STATES DEPARTMENT OF
EDUCATION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-02806-WDQ)


Submitted:   November 19, 2013               Decided: November 21, 2013


Before WYNN and      FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward G. Shlikas, Appellant Pro Se.   Rand Lewis Gelber, LAW
OFFICES OF RAND L. GELBER, Rockville, Maryland; Larry David
Adams, Assistant United States Attorney, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward G. Shlikas appeals the district court’s orders

denying relief on his civil action.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.            Shlikas v. SLM Corp, No.

1:09-cv-02806-WDQ (D. Md. Aug. 25, 2010; May 25, 2011; May 15,

2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     2